Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/31/2022, in which claims 1, 8, 23, 27, 30 were amended, claims 2-5, 7, 9, 17-22, 29 were cancelled, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites the limitation “the doped garnet comprises Y3Al5O12:Ln and the metal oxide powder comprises Y3Al5O12 or Y3Al5O12 and Al2O3, or wherein the doped garnet comprises Lu3AI5O12:Ln and the metal oxide powder comprises Lu3AI5O12 or Lu3AI5O12 and Al2O3”; claim 27 recites “the doped garnet comprises Y3Al5O12:Ln.” However, the original specification does not describe the above limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 10-16, 27-28, 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").
Regarding claims 1 and claim 27, claim 1 recites the limitation “the doped garnet comprises Y3Al5O12:Ln and the metal oxide powder comprises Y3Al5O12 or Y3Al5O12 and Al2O3, or wherein the doped garnet comprises Lu3AI5O12:Ln and the metal oxide powder comprises Lu3AI5O12 or Lu3AI5O12 and Al2O3”; claim 27 recites “the doped garnet comprises Y3Al5O12:Ln.” Applicant did not point to any support for the above limitations in the specification. Paragraph [0022] of the original specification explicitly disclose dopant comprising Ce, Gd, Pr, Eu. All of the examples in the specification using dopant as Ce or Gd. Nowhere in the specification discloses the dopant is Ln. Nowhere in the specification discloses a garnet having the composition represented by the formula “Y3Al5O12:Ln” or “Lu3AI5O12:Ln” or “Lu3AI5O12” as claimed. 
 Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 1 and claim 27. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1, claim 27 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 10-16, 27-28, 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and claim 27, claim 1 recites the limitation “the doped garnet comprises Y3Al5O12:Ln and the metal oxide powder comprises Y3Al5O12 or Y3Al5O12 and Al2O3, or wherein the doped garnet comprises Lu3AI5O12:Ln and the metal oxide powder comprises Lu3AI5O12 or Lu3AI5O12 and Al2O3”; claim 27 recites “the doped garnet comprises Y3Al5O12:Ln.” As stated above, nowhere in the specification discloses the dopant is Ln and nowhere in the specification discloses a garnet having the composition represented by the formula “Y3Al5O12:Ln” or “Lu3AI5O12:Ln” or “Lu3AI5O12” as claimed. There is no element on the Periodic Table with the symbol “Ln” so it is unclear what element it is. 
    PNG
    media_image1.png
    906
    1738
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Mach et al. (US Pub. 20080149956) in view of Watanabe et al. (US Pub. 20150083967) and Chen et al. (US Pub. 20080237539).
Regarding claim 23, Mueller-Mach et al. discloses in Fig. 3, paragraph [0021], paragraph [0024]-[0031], [0045]-[0049] a method for producing a ceramic converter element, the method comprising:
providing a phosphor [doped aluminum garnet type luminescent material 38] as a starting material, the phosphor [doped aluminum garnet type luminescent material 38] comprising a doped garnet [YAG:Ce or LuAG:Ce]; 
mixing the phosphor [doped aluminum garnet type luminescent material] and at least one metal oxide powder [undoped YAG or undoped LuAG] to form a mixture; and 
processing the mixture to form a ceramic converter material in which the phosphor [doped aluminum garnet type luminescent material 38] is embedded in a ceramic matrix material [43],
wherein the doped garnet [YAG:Ce] comprises YAG and the metal oxide powder comprises YAG [undoped YAG], or wherein the doped garnet comprises LuAG [LuAG:Ce] and the metal oxide powder comprises LuAG [undoped LuAG];
wherein the phosphor [doped aluminum garnet type luminescent material] is a pre-synthesized phosphor [paragraph [0045]-[0049]].
Mueller-Mach et al. fails to explicitly disclose 
the phosphor with a cubic crystal structure with no second phases.
Watanabe et al. discloses in Fig. 11, Fig. 12, paragraph [0008]-[0012], [0021], [0040], [0045], [0048], [0060], 0062]-[0064], [0073]
the phosphor with a single crystal structure with no second phases.
Watanabe et al. and Mueller-Mach et al. both discloses the phosphor comprises doped aluminum garnet type luminescent material which inherently has cubic crystal structure.
For further providing support evidence, Chen et al. is cited. Chen discloses in paragraph [0003] 
The phosphor comprises doped aluminum garnet type luminescent material has cubic crystal structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. and Chen et al. into the method of Mueller-Mach et al. to include the phosphor with a single crystal structure with no second phases. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing detail crystal structure of doped aluminum garnet type [paragraph [0004] of Chen et al.]; providing a phosphor excellent in a quantum efficiency, excellent in temperature quenching characteristics, a phosphor configured such that variation in an emission spectrum is small in a wider range to an excitation wavelength and thus a light emitting device having a high brightness and a long lifetime can be realized  [paragraph [0021], [0064] of Watanabe et al.].

Regarding claims 24-25, Mueller-Mach et al. discloses in paragraph [0021]
wherein the phosphor comprises a dopant that comprises a lanthanide [Ce is a lanthanide];
wherein the phosphor comprises Ce.  

Regarding claim 26, Mueller-Mach et al. discloses in paragraph [0052] the sintered ceramic comprises a quantum efficiency (QE) of at least 90% thus it appears, if not it would be obvious that the phosphor used to form the sintered ceramic comprises a quantum efficiency (QE) of at least 90% 
Mueller-Mach et al. further discloses in paragraph [0021] wherein the phosphor comprises Ce doped YAG or Ce doped LuAG.
Watanabe et al. discloses in paragraph [0045]-[0046], the phosphor comprising Ce doped YAG or Ce doped LuAG has a high quantum effect QE>92%.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Watanabe et al. into the method of Mueller-Mach et al. to include wherein the phosphor comprises a quantum efficiency QE of at least 90%. The ordinary artisan would have been motivated to modify Mueller-Mach et al. in the above manner for the purpose of providing suitable QE of the phosphor comprises doped garnet such as Ce doped YAG or Ce doped LuAG so that a light emitting device having a high brightness and a long lifetime can be realized [paragraph [0045]-[0046] of Watanabe et al.]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8, 10-16, 23-28, 30-31 have been considered but are moot because the new ground of rejection.
In addition, Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. With respect to claim 23, Applicant states in page 9 of Applicant’s remark that “[i]ndependent claim 23 includes similar claim elements as discussed with respect to claim 1 and is therefore allowable over the cited references,” Examiner respectfully disagrees because claim 23 does not include the amended limitation of claim 1 “the doped garnet comprises Y3Al5O12:Ln and the metal oxide powder comprises Y3Al5O12 or Y3Al5O12 and Al2O3, or wherein the doped garnet comprises Lu3AI5O12:Ln and the metal oxide powder comprises Lu3AI5O12 or Lu3AI5O12 and Al2O3.” Thus, independent claim 23 does not include similar claim elements as discussed with respect to claim 1. Besides, if claim 23 includes similar claim elements as discussed with respect to claim 1, claim 23 and its dependent claims would be subjected to 112a, b rejections as claim 1. 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822